DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (2018/0162023).
Regarding claims 16 and 31, Kitamura et al. discloses a tableting apparatus and method for continuous production of compression molded products by rotary compression [0101], comprising a tablet press 3, a controller C  is configured to detect the operation of the press 3, a powdery material mixing and feeding device – Figure 5 – comprising a feeder X arranged in between a die table 31 containing the cavities 4 and a punch support comprising at least one punch 5, 6, wherein the feeder X has at least one inlet opening for filling the fill chamber with raw materials and at least one outlet opening for filling the cavities of the tablet press [0042], and wherein the fill chamber comprises at least one mixing unit such as an agitating rotor for feeding powder material to the die bores 4.
Regarding claims 17 and 32, wherein the feeder 5 includes an inlet opening for the supply of separating agents and/or lubricants [0015], [0055].
Regarding claims 18-20 and 33, wherein the apparatus further comprises gravimetric sensor to measure the feeding powder material [0057], a near infrared sensor S1 as a process analytical technology (PAT) sensor configured to measure a mixing degree and the like of powdery materials, other measuring means includes method of measuring a mixing degree of mixed powdery materials include Raman spectroscopy, infrared spectroscopy, X-ray diffraction, X-ray transmission measurement, and high performance liquid chromatography (HPLC) [0083]-[0084].
Regarding claims 21-28 and 30, wherein the feeder X is connected to a plurality of material mixing and feeding devices Z1a,b,c-Z4, wherein each of the feeders can be used to feed different powder material and/or lubricant using a continuous feedback control method based on the weight of the material to achieve a set target discharge flow rate [0057], wherein each feeder can be an agitating rotor Z34, Z35, Z44 connected to a motor M3, Z37, Z4. 
Regarding claim 29, wherein the feeder X is located horizontally on the die plate 31.
	Regarding claim 34, Kitamura et al. further discloses a mold-product removal mechanism W is also configured or analyzing a tableted molded product by the controller based on the reading from sensors S4 and/or S5, to identify a defective product from among molded products collected at the molded-product collection position [0051]-[0053], [0108]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743